DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group (I), claims 1 - 10 in the reply filed on 01/19/2022 is acknowledged.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
retention features and the driver tips in aligned configuration, claim 1; 
non-aligned configuration, claim 3; the distal end of the retention shaft is positioned distally to the distal end of the driver tip in an unlocked position, claim 5; and
the distal end of the retention shaft is positioned proximally to the distal end of the driver tip in a locked position, claim 6. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1/II.11-12 and claim 3/I.2, the recitation of “driver tips” should read as “driver tip” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1/I.13, the recitation of “to translate the retention shaft” makes the claim unclear and vague, as for not specifying relative to what, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to relative to the external shaft.
In claim 2/I.1, the recitation of “and internal shaft” makes the claim unclear and vague, as for not specifying the correction between the internal shaft of claim 2 and that of claim 1, clarification is requested.
For the sake of examination, the “internal shaft” of claim 2 is interpreted as referring to that of claim 1.
Claim 4 recites the limitation "the force" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to a force.
Claim 5 recites the limitation "the distal end of the retention shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to a distal end.
Claim 6 recites the limitation "the distal end of the retention shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to a distal end.
Claim 6 recites the limitation "the distal end of the driver tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to a distal end.
Claim 7 recites the limitation "the retention tips" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to driver tip.
Claim 6 recites the limitation "the retention tips" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to driver tip.
Claim 10 recites the limitation "the distal end of the retention shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to a distal end.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouliane (US Pub. 2013/0282019 A1).
Note: the various recitations of “/” refers to “and/or”.
Claim 1, Bouliane discloses a fastener removal tool [Abstract, Figs. 1 – 7, Note: the tool of Bouliane is configured to couple to a fastener, and therefore capable of manipulating the fastener as desired, i.e. remove a fastener] comprising: 
an external shaft comprising a proximal end and a distal end [wherein at least a portion of 118, 116, 132 and/or 134 alone or in combination, extends axially between two portions defining proximal and distal ends]; 
a driver tip extending distally from the distal end of the external shaft [wherein at least a portion by 110 extends distally from the external shaft, Figs. 4 and 7], wherein the driver tip comprises driver arms [wherein at two portions by the flexible portions 156 define arms]; 
an internal shaft residing within the external shaft [wherein at least a proximal portion by 138 alone or in combination with at least a portion of 114, resides within the external shaft, Figs. 7]; 
a retention shaft extending distally from the distal end of the internal shaft [wherein at least a portion by 120, at least a distal portion by 138 and/or at least a portion by 128, which extends distally from the internal shaft, Figs. 7], wherein the retention shaft comprises retention features [defined by at least portions of 106 or 108]; 
a shaft spring [140] disposed about the retention shaft between the internal shaft and the driver tip [Figs.7, disposed about a proximal portion by 120 / distal portion by 138, between a proximal portion by 138 / 114 and a distal portion by 110]; 
wherein at least a portion of the retention features and at least a portion of the driver arms are insertable into at least a portion of a fastener with the retention features and driver tips in an aligned configuration [with the understanding that the “fastener” is not a positive recitation of the claimed tool, the office is of the position that the retention shaft and the drive tip are capable of 
further wherein the shaft spring provides a force to translate the retention shaft [¶28].  
Claims 2 – 10, Bouliane discloses the limitations of claim 1, as above, and further, Bouliane discloses (claim 2) wherein the external shaft and internal shaft are rotatable relative to each other [¶36, i.e. at least a portion by 138 is rotatable relative to at least a portion of 118]; (claim 3) wherein the retention shaft is translatable with the retention features and driver tips in a non-aligned configuration [wherein at least a portion of the retention features 106/108 is rotatable relative to at least a portion by 110, or alternatively, are separable from each other, in a non-aligned configuration]; (claim 4) wherein the force of the shaft spring is configured to direct or translate the retention features and the driver arms towards each other [wherein a compression force of spring 140 is capable of directing or translating at least a portion of 106/108 towards at least a portion by 110, Fig.7B]; (claim 5) wherein the distal end of the retention shaft is positioned distally to the distal end of the driver tip in an unlocked position for ready engagement with a fastener [wherein at least a portion of the retention shaft, i.e. by 128, defining a distal end thereof, is position distally to a distal end of the driver tip, i.e. at least a portion by 110 in an unlocked position, ¶36-¶37 and Figs.7]; (claim 6) wherein the distal end of the retention shaft is positioned proximally to the distal end of the driver tip in a locked position for secure engagement with a fastener [wherein at least a portion of the retention shaft, i.e. by 128, defining a distal end thereof, is position proximally to a distal end of the driver tip, i.e. at least a portion by 110 in an unlocked position, ¶38 and Figs.7]; (claim 7) wherein the driver tip and the driver arms are aligned in an unlocked position for ready engagement with a fastener [Fig.5A, (claim 8) wherein the driver tip and the driver arms are non-aligned in a locked position for secure engagement with a fastener [Fig.5B, wherein at least a portion by 110 is non-aligned with at least a portion by 156, in locked position]; (claim 9) wherein the retention features are slideably engageable underneath a surface element of a fastener without release of the shaft spring [Figs.6, wherein at least a portion by 106/108 being capable of engaging with a fastener without release of spring 140 from the tool]; (claim 10) wherein the retention features comprise retention tips extending laterally from the distal end of the retention shaft [Fig.4, wherein at least portions by 108, defining retention tips, extend laterally from a portion by 128].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775